Exhibit 10.3

 

CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS HAVE BEEN OMITTED AND HAVE
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

FIRST AMENDMENT

FIVE-YEAR CONTRACT AGREEMENT:

U.S. FOODSERVICE™


AND

DAKOTA GROWERS PASTA COMPANY

 

 

                This First Amendment (the “First Amendment”) to the Five-Year
Contract Extension between U.S. Foodservice™ and Dakota Growers Pasta Company
dated December 28, 2000 (the “Agreement”) is entered into this 20th day of
December, 2001.

 

 

                WHEREAS, U.S. Foodservice™ and Dakota Growers Pasta Company
(collectively referred to herein as the “Parties”) entered into the Agreement on
December 28, 2000, effective from December 28, 2000 through December 31, 2006;
and

 

                WHEREAS, the Agreement covered dry pasta products for the
foodservice and retail markets packed under the Roseli®, Monarca® and Pasta
Sanita® brands and dry pasta products for the foodservice and retail markets
packed exclusively under the Bellagio S.p.A. brand imported from Italy; and

 

                WHEREAS, U.S. Foodservice™ has acquired Alliant Foodservice
which provides dry pasta products for the foodservice markets under the Luzzati
and Cosenza brand labels; and

 

WHEREAS, U.S. Foodservice™ also provides dry pasta products for the foodservice
markets under the Monarch Advantage and Monarch Regency brand labels; and

 

                WHEREAS, the Parties, on the 21st day of December, 2001, entered
into an Exclusive License Agreement, wherein Dakota Growers Pasta Company
granted U.S. Foodservice™ an exclusive license to use the Trademark “Primo
Piatto” in connection with the distribution and marketing of dry pasta products
imported from Italy; and

 

                NOW THEREFORE, it is hereby agreed as follows:

 

        1.                                       Section A. Products of the
Agreement is hereby amended as follows:

 

                        Item 1 is amended to add reference to Luzzati, Monarch
Advantage and Monarch Regency brands.

 

                        Item 2 is amended to add reference to the Primo Piatto
and Cosenza brands.

 

        2.                                       Item 6 under Section B.
Pricing:  Terms of Sale of the Agreement is hereby amended by adding the
following:

 

                        Synergistic savings realized through consolidation of
the brands will be reviewed upon completion of such consolidation, and any
adjustments to the pricing or allowances will be agreed upon by U.S.
Foodservice™ and Dakota Growers upon completion of such review.

 

 

--------------------------------------------------------------------------------


 

        3.                                       Item 2 under Section E.
Contract Incentive Program of the Agreement is hereby amended as follows:

 

                        (Confidential treatment requested.)

 

        4.                                       Item 1 under Section G.
Duration of Agreement; Exclusivity of the Agreement is hereby amended as
follows:

 

                        The Luzzati, Monarch Advantage and Monarch Regency
brands are added, and the Primo Piatto and Cosenza brands are added to the
imported dry pasta products.

 

        5.             Item 4 under Section G. Duration of Agreement;
Exclusivity of the Agreement is hereby deleted in its entirety and replaced with
the following:

 

                        This Agreement may not be transferred or assigned, or
any portions thereof, by either Party, without the written consent of the other
Party, such consent not to be unreasonably withheld.

 

        6.             Schedule A is amended as attached.

 

        7.                                       All other terms and conditions
of the Agreement remain unchanged.

 

IN WITNESS WHEREOF, the Parties have executed this First Amendment (the “First
Amendment”) to the Five-Year Contract Agreement on the day and year first above
written.

 

 

Dakota Growers Pasta Company

US Foodservice™

 

 

By:

/s/ Tim Dodd

 

By:

/s/ Bill Carter

 

 

 

 

 

Its:

President/ G.M.

 

Its:

Vice President Purchasing

 

 

Schedule A

 

(Confidential treatment requested.)

 

 

2

--------------------------------------------------------------------------------